Title: To Alexander Hamilton from Ebenezer Stevens, 6 August 1799
From: Stevens, Ebenezer
To: Hamilton, Alexander


          
            Majr Genl. A Hamilton
            Sir
            New York 6th Aug: 1799
          
          I take the liberty to Recommend to you, the following persons, (whom in my opinion are unfit to be in the Service of the U States, as will appear by Relation of the infirmities attendant to each of them,) and therefore Requisite they should Receive their discharge 
          “John Lyons & Isaiah Sutton, soldiers in Capt. Nh Freeman’s Compy. the former, being Insane, & the latter; aged about 23 Years, has been confind to the Hospital (short intervals excepted,) ever Since his enlistment, he appears stupid & incapable of acquiring the Dicipline of a Soldier—”
          “Wm. Maheor  a Soldier in Capt. Js. Stille Compy being smitten with a fit of the palsey, which totally disqualifies him for a Soldier—”
          “Samuel Reedy, also a Soldier in Capt James Reeds Company, who was enlisted some months Since for a Drummer; he has had every opportunity of acquiring a knowledge of his duty if he had been possessd of the least capacity, but all attempts are fruitless, & he is much too small for the Ranks, being but 5 feet & 4 Inches in heighth—”
          I have only to observe, these persons are all Receiving pay from the U States, & their Subsistance, without doing them the least service and trust you will coincide with me in opinion of the propriety of their being discharged
          I have waited on Genl. Wilkinson and will do the needfull for him, the pattern of Cloathing, I expect to lay before you in a day or two—
          I am Sir with great Consideration Your mst. Hble St.
          
            Ebenr Stevens.
          
          
            The persons Recommended for Discharges were musterd out in June last—
            Lyons & Sutton are of the 1st. Regt. of Artills. & Engineers & Maheor & Reedy of ye. 2—dt. dt. dt.
            their several discharges to be dated the 1st. July—
          
        